Citation Nr: 1512513	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from June 1956 to May 1959 and from August 1959 to September 1968.  

This appeal comes before the Board of Veterans Appeals (Board) from November 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues on appeal were last before the Board in August 2014 when they were remanded for additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.  


REMAND

The Board remanded the hearing loss claim in August 2014 to obtain an opinion as to the etiology of the Veteran's hearing loss and, in October 2014, another VA examination was conducted.  The examiner opined that the Veteran's hearing loss was not linked to the Veteran's active duty service.  The examiner's rationale was as follows:

"The record as reviewed above shows the vet entered and exited the military with normal hearing.  There is no evidence to the contrary, no evidence of hearing loss at his separation.  As was discussed in the report of Dec 17, 2013, the question is of the calibration of the tests.  The vet's exit test was in the time of transition between ASA to ISO calibration.  It cannot be known what the calibration of the exit test was.  If a calibration change is assumed, then no significant shift in hearing is noted in either ear and there is again, no evidence of hearing loss at separation.  If it is not, then a slight shift at 4khz.  Other evidence now weighs in.  The vet denied having any hearing loss or ear problems at his exit, according to the Dec 2013 review.  While the vet has credible noise exposure, as has been stated, noise exposure does not guarantee the presence of a hearing loss.  The separation test shows this.  The vet had no loss at separation.  The vet denied having loss at separation.  He has credible post military noise to form a nexus for the loss." 

This rationale is troublesome for several reasons.  First, the examiner found there was no evidence of hearing loss at entry or separation.  However, the Board's August 2014 remand specifically directed that the examiner who was to conduct the VA examination must be informed that the Veteran should be presumed credible with regard to his report of an in-service noise exposure and his reports that his hearing loss began during active duty.  Significantly, the examiner ignored these instructions.  Based on the Board's direction, there was evidence of hearing loss at the time of separation.  Second, the rationale was based, in part, on what standard measurement of audiological impairment should be used to evaluate the separation physical, ISO or ASA.  In the body of its remand, the Board observed that military audiograms conducted prior to November 1967 were reported in American Standard Association (ASA) units.  The military began using International Organization for Standardization (ISO) units in November 1967.  The current VA definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.  The examiner must be informed of this and assume that ISO units were used at the time of the Veteran's separation examination.  Third, the examiner found that, if the new calibration was used, then there was, "no significant shift in hearing is noted in either ear and there is again, no evidence of hearing loss at separation."  The Board's August 2014 remand instructions specifically directed that, if the examiner determines there is no significant shift in the Veteran's hearing during active duty, the examiner must explain what this finding means and the rationale and science behind it.  The examiner did not comply with this directive.  He did not address the significance of this finding nor did he address the science and rationale behind it.  

The Board's August 2014 remand instructions directed the examiner who was to conduct the audiological examination to include a copy of the treatise "Noise and Military Service Implications for Hearing Loss and Tinnitus: Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present."  The examiner did not include a copy of the treatise.  

The Board remanded the TDIU claim in August 2014 to obtain an opinion as to the effects that all the Veteran's service connected disabilities had on his employability.  The Board noted in the remand that a prior VA examination for TDIU purposes was deficient as it did not address the Veteran's service-connected PTSD.  VA examinations were conducted in response to the Board's remand in October 2014.  Significantly, there is no report of a VA examination addressing the Veteran's service-connected PTSD and its impact on his employability.  The examiner who conducted the October 2014 VA examination did not provide an analysis of the effects that the Veteran's service-connected peripheral neuropathy had on his employability.  An examination of the Veteran's feet was conducted but no opinion was provided regarding the neuropathy of the lower extremities.  A diabetes mellitus examination was conducted but the examiner found there was no impact on employability because the Veteran did not have nor did he have in the past, diabetes mellitus.  The examiner did not address the peripheral neuropathy.  The Board further notes that, while the examiner who conducted the October 2014 VA TDIU examination rendered opinions as to the effects that the Veteran's other service connected disabilities would have individually on employability, the examiner did not provide an opinion as to the cumulative effects of all the service-connected disabilities on the Veteran's employability.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  In light of the foregoing, this case must be remanded again for the actions set forth below.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.
 
2.  Then, all pertinent evidence of record must be made available to and reviewed by the examiner who performed the October 2014 VA audiological examination.  The examiner should be requested to prepare an addendum to the examination report which addresses the following:

a).  The examiner must presume that it is true that the Veteran began to experience hearing loss while on active duty and continued to do so since his discharge and that the audiological units used by the military from November 1967 on are ISO units.  The examiner must address whether this evidence changes the etiology opinion.

b).  If the examiner determines that there was no significant shift in the Veteran's hearing during active duty, the examiner must explain what this finding means and the rationale and science behind it.  

c).  The examiner must again address the treatise evidence addressed above and indicate whether the directive set out in 2(a) and 2(b) above change the prior etiology opinions.  The examiner must include a copy of the treatise and must specifically address the allegation that the treatise advances the finding that young adults with a slight noise-induced high-frequency hearing loss, one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge.

If the examiner who conducted the October 2014 VA examination is unavailable, arrange to have the Veteran examined by an audiologist or physician with sufficient expertise to determine the nature and etiology of the Veteran's hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and a review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hearing loss disorder originated during active duty or is otherwise etiologically related to service.  The examiner must be informed that the Veteran should be presumed credible with regard to his report of in-service noise exposure and his reports that his hearing loss began during active duty.  In addition, the examiner must address the complete findings and its applicability of the treatise: "Noise and Military Service Implications for Hearing Loss and Tinnitus: Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service From World War II to the Present" The examiner must include a copy of the treatise and must specifically address the allegation that the treatise advances the finding that young adults with a slight noise-induced high-frequency hearing loss, one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge.

If the examiner determines that there was no significant shift in the Veteran's hearing during active duty, the examiner must explain what this finding means and the rationale and science behind it. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  The Veteran also should be provided a VA examination by an examiner or examiners with sufficient expertise to determine the impact of all of the Veteran's service-connected disabilities on his employability.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  

Following the review of the Veteran's pertinent history and the examination(s) of the Veteran, the examiner(s) should state an opinion as to whether the service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  

The rationale for the opinion must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




